Gregory, J.,
dissenting.
The Industrial Commission found that the claimant sustained his injuries by accident arising out of and in the course of his employment. If the evidence is given a reasonable interpretation, favorable to the claimant, support for this conclusion can be found. The opinion of the Commission is unanimous. Under these circumstances this court should not seek a way by strict construction of the Workmen’s Compensation Act, to deny the claimant the benefit of the award.
*162■ The claimant had two ways to go to the liquor store. He chose the dangerous way and was injured. He was not familiar'with the various routes from the hotel to the store. His conduct was negligent but he still was in the course of his employment. Negligence, of course, is no defense.
To affirm the award in this case would not be inconsistent with' our prior holdings. There are Virginia cases which would justify an affirmance here. For instance, we allowed compensation to the widow of a policeman who was killed in an entirely different jurisdiction from that in which his duties required him to be. Alexandria v. McClary, 167 Va. 199, 188 S. E. 158. There the officer was killed not performing the duties usually required of him but while assisting a sheriff in another jurisdiction to run down moonshiners. It could have been said there that it was never contemplated that he would engage in the enterprise that resulted in his death, just as it is argued here that it was never contemplated that Holladay would go to the liquor store over the most dangerous route. The claimant here could have just as reasonably been on the railroad trestle as McClary in the Alexandria Case could have been away from his city in another county at the time he was killed.
■ The fact that an employee is injured in a place where it was not reasonably contemplated he would be is not the true test of whether he should be allowed compensation. The real test is that embraced in the statute. If the claimant is injured by accident arising out of and in the course of his employment, he is entitled to compensation. It is conceded that at the time Holladay was injured he was performing a service for his master. It must also be conceded that he was injured by an accident.
In the leading case of In re McNicol, 215 Mass. 497, 102 N. E. 697, L. R. A. 1916A, 306, which has been approved several times by our court, it is expressly said that the injury need not have been expected or foreseen as long as it had its origin in a risk connected with the employment and to have flown from that source as a rational consequence.
*163In Globe Indemnity Company v. Forrest, 165 Va. 267, 182 S. E. 215, the claimant was injured on the railway tracks, a place where his duties did not require him to be and performing a duty not expressly embraced within the terms of his employment as a national guardsman. We allowed him to recover compensation.
In the case at bar the court is turning its back upon the principle of liberal construction of the Act and favoring strict construction. It is also receding from the holding in the Alexandria and Globe Indemnity Company Cases.